DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-14 and 20 are rejected. Claims 15-19 are objected to. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 30, 2019, December 09, 2019, and September 09, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Lines 2-3 recite “the outer race fixed to the outer support structure”. However, this limitation appears to already be present in Claim 3 in the recitation “wherein the outer support structure is fixed to an outer race of the bearing”. It is unclear what additional structure the recitation in Claim 4 contributes. 
Regarding Claim 20, Lines 1-2 recite “the bearing housing”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duong et al. (US 2016/0138421 A1), hereinafter Duong. See cited pertinent art Ellwood et al. (US 2019/0360524 A1) Figure 1 for known structure of bearings. 
Regarding Claim 1, Figure 3 of Duong discloses a gas turbine engine component comprising: an inner support structure (116, object radially between 124 and 122, label appears missing in Figure 3, see Figure 3’ below) surrounding an engine center axis (radially inwards axis) and fixed to an engine static structure; an outer support structure (comprising 112, 102) spaced radially outward of the inner support structure (116); a curved beam (see curves 126, 128 of 124 in Figure 4) comprising a plurality of curved beam segments that are positioned adjacent to each other to form a ring (124), and wherein the inner and outer support structures (116 and 112, 102) are coupled together around the curved beam (forms 124) to enclose the curved beam therebetween and form an assembly; and a bearing (114) spaced radially inward of the assembly [0019-0020]. Part (102) is described as a housing in paragraph [0019]. Either a part of (102) is interpretable as an engine static structure or the inner support structure is interpretable to fix to 

    PNG
    media_image1.png
    627
    695
    media_image1.png
    Greyscale

Regarding Claim 2, Duong discloses the gas turbine engine component as set forth in Claim 1.
Figure 3 of Duong discloses a fluid damper (120) spaced radially inward of the inner support structure (116) [0020]. 
Regarding Claim 3, Duong discloses the gas turbine engine component as set forth in Claim 2. 
Figure 3 of Duong discloses wherein the outer support structure (112, 102) is fixed to an outer race of the bearing (114) and the inner support structure (116) is fixed to a flange of the engine static structure. Portion (108) of the support structure seats the outer surface of bearing (114) [0019]. The outer surface of a roller bearing (noted in Title to be the bearing type of 114) is known in the art as the outer race. If a portion of (102) is interpreted to be the engine static structure, the “flange of the engine static structure” is interpretable to be the portion of (102) to 
Regarding Claim 4, as far as it is definite and understood, Duong discloses the gas turbine engine as set forth in Claim 3. 
Figure 3 of Duong discloses wherein the bearing (114) includes an inner race (radially inner portion of 114) fixed for rotation with a shaft about the engine center axis, the outer race (radially outer portion of 114) fixed to the outer support structure (112, 102), rolling elements received between the inner and outer races, and a bearing housing (inner portion of 102) surrounding the outer race to form a plurality of fluid damping chambers (120) between the bearing housing and the outer race that are sealed by one or more o-rings (118) to provide the fluid damper (120). Paragraph [0012] notes the bearing is of a shaft. The inner surface of rolling bearings is recognized to constitute an inner race. Rolling elements of typical rolling bearings are recognized to be between inner and outer races. Being “between” is interpreted as a positional relation that may have other objects along the path from the two points. 
Regarding Claim 6, Duong discloses the gas turbine engine component as set forth in Claim 1. 
Figure 3 of Duong discloses wherein the curved beam (124) has an outer peripheral surface (outer surface) and an inner peripheral surface (inner surface) surrounding the engine center axis, and wherein the plurality of curved beam segments (of 124) are circumferentially positioned adjacent to each other to form the ring, and wherein the inner and outer support structures (116 and 102) surround the curved beam (124) such that the outer peripheral surface of the curved beam (124) faces an inner surface of the outer support structure (portion of 102) and the inner peripheral surface of the curved beam (124) faces an outer surface of the inner support structure (116). There is also an embodiment wherein the ring (124) may be separated into segments as needed [0025].
Regarding Claim 11, Figure 3 of Duong discloses a gas turbine engine component comprising: an inner support structure (116, label missing, see Figure 3’ above) surrounding an engine center axis (radially inner axis) and fixed to an engine static structure; an outer support structure (112, 102) spaced radially outward of the inner support structure (116); a curved beam (see curves 126, 128 of 124 in Figure 4) comprised of a plurality of curved beam spring segments that are positioned adjacent each other to form a ring (124), and wherein the inner and outer support structures (116 and 112, 102) are coupled together around the curved beam (124) to enclose the curved beam (124) therebetween and form an assembly; a bearing (114) spaced radially inward of the assembly; and a squeeze film damper (120) associated with the bearing (114) [0019-0020]. Part (102) is described as a housing in paragraph [0019]. Either a part of (102) is interpretable as an engine static structure or the inner support structure is interpretable to fix to an engine static structure through housing (102). The “plurality of curved beam segments” is interpretable to be portions of ring (124) or the embodiment wherein the ring (124) may be separated as needed [0025]. 
Regarding Claim 12, Duong discloses the gas turbine engine as set forth in Claim 11. 
Figure 3 of Duong discloses wherein the bearing (114) includes an inner race (radially inner portion of 114) fixed for rotation with a shaft about the engine center axis, the outer race (radially outer portion of 114) fixed to the outer support structure (112, 102), rolling elements received between the inner and outer races, and a bearing housing (inner portion of 102) surrounding the outer race to form a plurality of fluid damping chambers (120) between the bearing housing and the outer race that are sealed by one or more o-rings (118) to provide the squeeze film damper (120). Paragraph [0012] notes the bearing is of a shaft. The inner surface of rolling bearings is recognized to constitute an inner race. Rolling elements of typical rolling bearings are recognized to be between inner and outer races. Being “between” is interpreted as a positional relation that may have other objects along the path from the two points. 
Regarding Claim 20, as far as it is definite and understood, Duong discloses the gas turbine engine component as set forth in Claim 11.
Figure 3 of Duong discloses wherein an outer surface of the bearing housing is radially aligned with and spaced apart from the assembly by a gap. An outer portion of (102) satisfies the broadest reasonable interpretation of such a surface with any space interpretable as a gap.  

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaureguiberry et al. (US 2016/0024926 A1), hereinafter Jaureguiberry.
Regarding Claim 1, Figures 1 and 3 of Jaureguiberry discloses a gas turbine engine component comprising: an inner support structure (32) surrounding an engine center axis (radially inwards axis) and fixed to an engine static structure; an outer support structure (31) spaced radially outward of the inner support structure (32); a curved beam (50) comprising a plurality of curved beam segments that are positioned adjacent to each other to form a ring, and wherein the inner and outer support structures (32, 31) are coupled together around the curved beam (54) to enclose the curved beam therebetween and form an assembly; and a bearing (schematic squares with “X” in Figure 1) spaced radially inward of the assembly [0054-0055]. The claim merely requires a bearing to be radially inward of the claimed assembly, therefore any assembly that is radially outwards of the bearing meets the requirements of the claim language. The “plurality of curved beam segments” is interpretable to be portions of ring (50) or the embodiment wherein the ring may be segmented as (54) in Figure 5 [0061]. 
Regarding Claim 6, Jaureguiberry discloses the gas turbine engine component as set forth in Claim 1. 
Figure 3 of Jaureguiberry discloses wherein the curved beam (50) has an outer peripheral surface (outer surface) and an inner peripheral surface (inner surface) surrounding the engine center axis, and wherein the plurality of curved beam segments (of 50) are circumferentially positioned adjacent to each other to form the ring, and wherein the inner and outer support structures (32 and 31) surround the curved beam (50) such that the outer peripheral surface of the curved beam (50) faces an inner surface of the outer support structure (portion of 31) and the inner peripheral surface of the curved beam (50) faces an outer surface of the inner support structure (34). There is also embodiment wherein the ring (50) may be separated into segments as needed shown as (54) in Figure 5 [0061]. 
Regarding Claim 9, Jaureguiberry discloses the gas turbine engine component as set forth in Claim 1. 
Figure 3 of Jaureguiberry discloses wherein the outer support structure (31) comprises a first ring-shaped structure with a first set of tabs (35b) and a first set of slots (space between 35b and main body 31), and wherein the inner support structure (32) comprises a second ring-shaped structure with a second set of tabs (34b) and a second set of slots (space between 34b and main body 32), and wherein the inner and outer structures (32, 31) are coupled together by inserting the second set of tabs (34b) through the first set of slots and by inserting the first set of tabs (35b) through the second set of slots.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Duong in view of Witlicki (US 2012/0189429 A1), hereinafter Witlicki.
Regarding Claim 5, Duong teaches the gas turbine engine component as set forth in Claim 4. 
Figure 3 of Duong teaches wherein the outer race (outer portion of 114) is mounted to the outer support structure (112, 102). 

Figure 2 of Witlicki teaches a gas turbine engine component wherein a bearing housing (69) is supported by the flange of the engine static structure (see at 36A or at 90). Flanges of static structures are known to be suitable for supporting bearing housings [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Duong such that the bearing housing is supported by the flange of the engine static structure as exemplified by Witlicki, to provide the benefit of sufficiently supporting the bearing housing. 

Claims 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duong in view of Klusman et al. (US 2010/0278465 A1), hereinafter Klusman.
Regarding Claim 7, Duong teaches the gas turbine engine component as set forth in Claim 1. 
Duong does not expressly teach each curved beam spring segment includes an arcuate body having at least one outer damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as claimed. However, damper pedestals would have been obvious in view of Klusman. 
Figures 4-6 of Klusman show a curved beam wherein each curved beam spring segment (160) includes an arcuate body having at least one outer damper pedestal (240) extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal (250) extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal (240) is engageable with the outer structure and the inner damper pedestal (250) is engageable with the inner structure. Such a structure allows for the beam to deflect with low transmission of moments [0038]. Out of the known types of damper springs in the art, one of ordinary skill in the art would simply substitute one known type for the other, predictably resulting in a similar damping arrangement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Duong such that each curved beam spring segment includes an arcuate body having at least one damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as suggested by Klusman, since one of ordinary skill in the art would simply substitute one known damper spring for another, predictably resulting in a damped assembly. The spring taught by Klusman additionally provides the benefit of being known to deflect with low transmission of moments.  
Regarding Claim 8, Duong and Klusman teach the gas turbine engine component as set forth in Claim 7. 
The modification by Klusman in Claim 7 results wherein each arcuate body extends circumferentially from a first end to a second end that is opposite the first end, and wherein the at least one outer damper pedestal (240) is positioned centrally between the first and second ends, and wherein the at least one inner damper pedestal (250) comprises at least a first inner damper pedestal adjacent the first and a second inner damper pedestal adjacent to the second end, as exemplified by the segment shown in Figure 5 of Klusman [0038]. 
Regarding Claim 13, Duong teaches the gas turbine engine component as set forth in Claim 12. 
Duong does not expressly teach each curved beam spring segment includes an arcuate body having at least one outer damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as claimed. However, damper pedestals would have been obvious in view of Klusman. 
Figures 4-6 of Klusman show a curved beam wherein each curved beam spring segment (160) includes an arcuate body having at least one outer damper pedestal (240) extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal (250) extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal (240) is engageable with the outer structure and the inner damper pedestal (250) is engageable with the inner structure. Such a structure allows for the beam to deflect with low transmission of moments [0038]. Out of the known types of damper springs in the art, one of ordinary skill in the art would simply substitute one known type for the other, predictably resulting in a similar damping arrangement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Duong such that each curved beam spring segment includes an arcuate body having at least one damper pedestal extending radially outward of an outer peripheral surface of the arcuate body 
Regarding Claim 14, Duong and Klusman teach the gas turbine engine component as set forth in Claim 13. 
The modification by Klusman in Claim 7 results wherein each arcuate body extends circumferentially from a first end to a second end that is opposite the first end, and wherein the at least one outer damper pedestal (240) is positioned centrally between the first and second ends, and wherein the at least one inner damper pedestal (250) comprises at least a first inner damper pedestal adjacent the first and a second inner damper pedestal adjacent to the second end, as exemplified by the segment shown in Figure 5 of Klusman [0038]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duong.
Regarding Claim 10, Duong teaches the gas turbine engine component as set forth in Claim 1. 
Duong teaches wherein the curved beam may be segmented as needed for specific applications [0025]. 
Duong does not expressly teach wherein the plurality of curved beam spring segments comprises at least 10 segments. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Duong such that the plurality of curved beam spring segments comprises at least 10 segments by design choice, since the mere duplication of the number of segments does not provide any new and unexpected results and one of ordinary skill in the art would change the number of segments as desired. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jaureguiberry in view of Duong.
Regarding Claim 2, Jaureguiberry teaches the gas turbine engine component as set forth in Claim 1. 
Jaureguiberry does not expressly teach a fluid damper spaced radially inward of the inner support structure as claimed. However, a damper would have been obvious in view of Duong. 
Figure 3 of Duong teaches a gas turbine engine component having a fluid damper (120) [0020]. Dampers are recognized to dampen the effects of resonance to allow the engine to operate through critical frequencies without damage [0005]. Since the bearing assembly, as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Jaureguiberry with a fluid damper spaced radially inward of the inner support structure as suggested by Duong, to provide the benefit of dampening the effects of resonance. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jaureguiberry in view of Klusman.
Regarding Claim 7, Jaureguiberry teaches the gas turbine engine component as set forth in Claim 1. 
Jaureguiberry does not expressly teach each curved beam spring segment includes an arcuate body having at least one outer damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as claimed. However, damper pedestals would have been obvious in view of Klusman.
 Figures 4-6 of Klusman show a curved beam wherein each curved beam spring segment (160) includes an arcuate body having at least one outer damper pedestal (240) extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal (250) extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal (240) is engageable with the outer structure and the inner damper pedestal (250) is engageable with the inner structure. Such a structure allows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Jaureguiberry such that each curved beam spring segment includes an arcuate body having at least one damper pedestal extending radially outward of an outer peripheral surface of the arcuate body and at least one inner damper pedestal extending radially inward of an inner peripheral surface of the arcuate body, and wherein the outer damper pedestal is engageable with the outer support structure and the inner damper pedestal is engageable with the inner support structure as suggested by Klusman, since one of ordinary skill in the art would simply substitute one known damper spring for another, predictably resulting in a damped assembly. The spring taught by Klusman additionally provides the benefit of being known to deflect with low transmission of moments.  
Regarding Claim 8, Jaureguiberry and Klusman teach the gas turbine engine component as set forth in Claim 7. 
The modification by Klusman in Claim 7 results wherein each arcuate body extends circumferentially from a first end to a second end that is opposite the first end, and wherein the at least one outer damper pedestal (240) is positioned centrally between the first and second ends, and wherein the at least one inner damper pedestal (250) comprises at least a first inner damper pedestal adjacent the first and a second inner damper pedestal adjacent to the second end, as exemplified by the segment shown in Figure 5 of Klusman [0038]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaureguiberry.
Regarding Claim 10, Jaureguiberry teaches the gas turbine engine component as set forth in Claim 1. 
Jaureguiberry teaches wherein the curved beam (54 in Figure 5) may be segmented [0061]. 
Jaureguiberry does not expressly teach wherein the plurality of curved beam spring segments comprises at least 10 segments. 
However, the courts have held various practices as routine expedients, requiring only ordinary skill in the art. One such practice is the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, A). The Specification does not provide any evidence of unexpected results for having at least 10 segments. Furthermore, Jaureguiberry already acknowledges beam (54) may be segmented in a variety of ways [0061]. As such, the number of segments provided may be altered as desired accordingly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine component taught by Jaureguiberry such that the plurality of curved beam spring segments comprises at least 10 segments by design choice, since the mere duplication of the number of segments does not provide any new and unexpected results and one of ordinary skill in the art would change the number of segments as desired. 
Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, the closest prior art, Duong, does not expressly teach wherein the outer support structure comprises a first ring-shaped structure with a first set of tabs and a first set of slots, and wherein the inner support structure comprises a second ring-shaped structure with a second set of tabs and a second set of slots, an wherein the inner and outer structures are coupled together by inserting the second set of tabs through the first set of slots and by inserting the first set of tabs through the second set of slots as claimed. Rather, a different attachment may be seen in Figure 3 between the inner ring (116, unlabeled) and the outer ring (112, 102). Modifying the attachment arrangement shown in Figure 3 of Duong to have the claimed tabs and slots does not appear to be obvious to one of ordinary skill in the art without improper hindsight of Applicant’s disclosure. As noted in paragraphs [0051-0052] of the Specification, the claimed an arrangement allows for a connection interface between the support structures taught by Applicant that provides axial rigidity and keeps the assembly together (see Figures 2-3). 
Claims 16-19 subsequently depend upon Claim 15. 
It is noted that although Claim 9 recites similar language to Claim 15, the scope of Claim 9 lacks the sufficient relation of the assembly to the bearing (see Claim 12) to overcome the broadest reasonable interpretation in view of Jaureguiberry. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ellwood et al. (US 2019/0360524 A1) teaches known bearing structure and integrating a bearing outer race with a mounting structure. 
Long et al. (US 2016/0327098 A1) teaches making various parts of the component integral. 
Wiley et al. (US 4,952,076 A), Vetters et al. (US 2011/0171012 A1), Stout et al. (US 7,648,278 B2) teach similar curved beams. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745